Citation Nr: 0407280	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  01-02 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a testicular 
disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

Procedural history

The veteran had active service from February 23, 1972 to 
March 23, 1972.

The RO received the veteran's claim of entitlement to service 
connection for a back disorder and for a testicular disorder 
in August 1999.  In a June 2000 rating decision, the RO 
denied the claims.  The veteran disagreed with the June 2000 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in February 2001.

The veteran testified at a RO hearing in October 2000 and at 
a Travel Board hearing which was chaired by the undersigned 
Veterans Law Judge in June 2002.  Transcripts of those 
hearings is associated with the veteran's claims folder.

The Board notes that this matter was previously before the 
Board in November 2002.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In a motion dated May 2003, counsel for the 
Secretary of Veterans Affairs requested that the Court vacate 
and remand the Board's November 2002 decision so that the 
Board could consider additional evidence which had been 
submitted by the veteran to VA prior to the November 2002 
Board decision but which was not in the claims folder at the 
time the decision was issued.  In a July 2003 single-judge 
order, the Court granted the Secretary's motion, vacated the 
Board's November 2002 decision and remanded this case to the 
Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

As discussed in the INTRODUCTION, this case has been remanded 
so that the Board can consider additional evidence which was 
added to the record before the Board after the November 2002 
decision was issued.  In addition, subsequent to the Court's 
July 2003 order, the Board received additional medical 
evidence from the veteran, which was sent to the RO in June 
2003.  None of the additional evidence has been considered by 
the RO, and the additionally submitted evidence has not been 
accompanied by a waiver of consideration by the RO.

The Board cannot consider additional evidence without first 
remanding the case to the AOJ for initial consideration or 
obtaining the appellant's waiver.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In this case, the Board believes that in 
fairness to the veteran the case should be returned to the RO 
so that it may consider the additionally submitted evidence.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby].

Accordingly, these issues must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

VBA should review the evidence of record, 
including the additional evidence 
obtained since the November 2000 
statement of the case (SOC), and 
readjudicate the veteran's claims of 
entitlement to service connection for a 
back disorder and a testicular disorder.  
In so doing, VBA should accomplish any 
additional development it deems to be 
necessary.  If the claims remain denied, 
VBA should provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




